     Case 3:20-cv-01124-JLS-WVG Document 27 Filed 12/10/20 PageID.764 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    NEIGHBORHOOD MARKET                           Case No.: 20-CV-1124 JLS (WVG)
      ASSOCIATION, INC., and VAPIN’ THE
12
      619,                                          ORDER CONTINUING HEARING
13                                    Plaintiffs,
14    v.                                            (ECF Nos. 4, 12)
15
      COUNTY OF SAN DIEGO.,
16                                   Defendant.
17
18
19         Presently before the Court is Plaintiffs Neighborhood Market Association, Inc. and
20   Vapin’ The 619’s Motion for Preliminary Injunction (ECF No. 4) and Defendant County
21   of San Diego’s Motion to Dismiss (ECF No. 12). The Court HEREBY CONTINUES the
22   hearing on both motions presently scheduled for December 10, 2020, to January 28, 2021
23   at 1:30 p.m. in Courtroom 4D to be heard alongside the motions in Case Nos. 3:20-cv-
24   01990 and 3:20-cv-01290.
25         The Court will hold the January 28, 2021, hearing by video, with public access by
26   telephone.     The Parties must contact the Courtroom Deputy by email at
27   alex_ramos@casd.uscourts.gov for access information; the telephone number for public
28   access will be provided in a future Order. If visual aids will be used during the hearing,

                                               1
                                                                            20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 27 Filed 12/10/20 PageID.765 Page 2 of 2



 1   the Parties SHALL PROVIDE hard copies or SHALL LODGE electronic copies with
 2   the Court at efile_sammartino@casd.uscourts.gov at least two (2) hours before the hearing.
 3         IT IS SO ORDERED.
 4   Dated: December 10, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                            20-CV-1124 JLS (WVG)
